Pfeifer, J.,
dissenting.
{¶ 45} There is a perfectly valid test available to determine whether the heinous crimes committed in this case are allied offenses. See State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 48-50 (lead opinion per Brown, C.J.). Johnson is straightforward, simple, and in no need of the modification, enhancement, explanation, or tweaking that the majority opinion imposes.
{¶ 46} The first part of the test in Johnson requires a determination whether “the multiple offenses can be committed by the same conduct.” Id., ¶ 49. An aggravated burglary occurs when a person enters an occupied structure intending to commit a criminal offense and “inflicts, or attempts or threatens to inflict physical harm on another.” R.C. 2911.11(A)(1). It does not take sophistry to *126contemplate a fact pattern where aggravated burglary and rape are committed by the same conduct. It takes only a casual examination of the facts in this case. As the court of appeals stated, “each aggravated burglary was not completed until Mr. Ruff raped his victims.” 2013-Ohio-3234, 996 N.E.2d 513, ¶ 33.
{¶ 47} In each case, Ruff entered an occupied structure intending to commit a criminal offense and while inflicting or threatening to inflict physical harm on a woman, raped her. The two charged crimes, aggravated burglary and rape, can be committed with the same conduct. Indeed, as the court of appeals stated, “the state necessarily relied upon evidence of the rapes to establish the elements of the aggravated-burglary offenses.” Id. The rape in each case is an essential part of the aggravating circumstance because Ruff did not inflict, attempt to inflict, or threaten to inflict physical harm except incidental to the rape. The first part of the test in Johnson is met.
{¶ 48} Accordingly, we must look to the second part of the test in Johnson, which requires consideration of whether the crimes were committed by the same conduct, as “ ‘a single act, committed with a single state of mind.’ ” Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 49 (lead opinion per Brown, C.J.), quoting State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, at ¶ 50 (Lanzinger, J., dissenting). In January 2009 and May 2009, Ruff entered a building intending to rape the woman within and he did rape the woman. But the viciousness of the crimes ought not to cloud our judgment about what happened. The facts of the January 2009 and the May 2009 rapes plainly indicate that Ruff committed allied offenses. Ruff entered an occupied structure intending to commit a rape and committed a rape. The aggravated burglaries and the rapes were part and parcel of the same conduct. He ought, therefore, to be punished and punished severely for committing a rape, but he ought not, he cannot also, be punished for an aggravated burglary, which was incidental to the rape.
{¶ 49} The September 2009 rape is different. In that case, Ruff entered an occupied structure and demanded money. There is no indication that he inflicted, attempted to inflict, or threatened to inflict physical harm with respect to the demand for money. Once inside the structure, Ruff raped the woman occupying it. As the court of appeals stated, the demand for money does not make this case different with respect to the first part of the test in Johnson because, like the other two cases, the “aggravated burglary was not completed until Mr. Ruff raped his victims.” 2013-Ohio-3234, 996 N.E.2d 513, ¶ 33.
{¶ 50} But I am unable to conclude based on the facts of the September 2009 rape that Ruff entering a building intending to obtain money and subsequently raping the woman found within the building are the same conduct. It is obvious that the two crimes were not committed with a single state of mind. I conclude *127that the aggravated burglary and the rape of September 2009 are not allied offenses.
Joseph T. Deters, Hamilton County Prosecuting Attorney, and Rachel Lipman Currant, Assistant Prosecuting Attorney, for appellant.
The Farrish Law Firm and Michaela M. Stagnaro, for appellee.
Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel T. Van and Joseph J. Ricotta, Assistant Prosecuting Attorneys, urging reversal for amicus curiae Cuyahoga County Prosecutor’s Office.
Timothy Young, Ohio Public Defender, and Katherine R. Ross-Kinzie, Assistant State Public Defender, urging affirmance for amicus curiae Office of the Ohio Public Defender.
{¶ 51} Accordingly, using the unmodified straightforward test set forth in Johnson, I would affirm in part (the January 2009 aggravated burglary and rape are allied offenses; the May 2009 aggravated burglary and rape are allied offenses), reverse in part (the September 2009 aggravated burglary and rape are not allied offenses), and remand the cause to the trial court for appropriate sentencing.